Title: From Thomas Jefferson to Jean Vautelet, 27 September 1787
From: Jefferson, Thomas
To: Vaudelet, Jean



à Paris ce 27me. Septembre 1787.

Vous savez, Monsieur, [sans doute] que Monsr. Jean Batiste Vautelet votre fils, a fait un etablissement dans l’etat de la Nouvelle Hampshire en Amerique. Monsieur John Sullivan, l’homme du premier respect et puissance dans cet etat, a bien voulu proteger votre fils, et lui preter des secours pour son etablissement; de sorte qu’il y a due de votre fils à Monsieur Sullivan de deux à trois mille francs, argent de France. Ce Monsieur, croyant qu’il etoit tems d’exiger un commencement de remboursement, votre fils lui a donné une lettre de change sur vous pour mille francs, laquelle lettre de change M. Sullivan a envoyé à moi, me priant de recevoir et de lui remettre l’argent. Cette somme payée, il se propose de donner pour le reste le tems convenable à votre fils pour que ses etablissements prennent de la consistance. Je ferai presenter la lettre de change, ou à vous meme, Monsieur, à Sedan, ou à telle personne à Paris que vous chargerez d’en faire le paiment, si vous jugerez à propos de preter la main à votre fils sur cette occasion. J’aurai l’honneur de charger quelqu’un à Sedan de vous presenter la lettre de change, à moins que vous ne me faites celui de m’indiquer dans quelques jours d’ici la personne à Paris que vous chargerez de la payer. Les paquebotes qui partent de Havre touts les six semaines vous pretent d’occasions d’ecrire à votre fils. Je vous donne mon adresse; si vous me ferez l’honneur de m’adresser vos lettres, je les ferai passer toujours avec mes depeches. J’ai l’honneur d’etre, Monsieur, votre tres humble et tres obeisst. servitr.,

Th: Jefferson

